DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,160,292 to Chin.
	Re Claim 1, Chin discloses a sensor protector comprising: a stay provided on a bracket (900) which holds a sensor (112) and is fixed at a predetermined position to an outside panel (102) of a body of a vehicle, said panel being covered with a bumper cover (106) of said vehicle, said stay being non-separable or separable from said bracket (900); and a thin-plate shaped sheet (504) which is separable from said stay and is held by said stay (900), wherein in a sensor attached state which is a state in which said bracket has been fixed to said outside panel, said sheet extends in a front-back direction and a width direction of said body in an area below a detection surface of said sensor so as to partition a space around said sensor (112) formed between said outside panel (102) of said body and said bumper cover (106) into an upper space which contains the entirety of said detection surface of said sensor and a lower space which does not contain said detection surface of said sensor (112). Re Claim 8, Chin discloses a vehicle comprising: a sensor protector, said sensor, said bracket, and said bumper cover.
Allowable Subject Matter
Claims 2-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.